UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1818



PAMELA ROBINSON,

                                              Plaintiff - Appellant,

          versus


FRANCIS J. HARVEY, Secretary, Department of
the Army, Successor to R. Les Brownlee,

                                               Defendant - Appellee,

          and


CHINE I. CHANG, Department of the Army; DAVID
D. SKATRUD, Department of the Army; DAVID M.
MANN, Department of the Army; WALTER D. BACH,
Department of the Army; MANIE P. CURRIN, Manie
P. Currin and Associates; General Court
Reporting Service; CARLTON M. HADDEN, U. S.
Equal   Employment   Opportunity   Commission;
REGINA N. STEPHENS, U. S. Equal Employment
Opportunity   Commission;   JOHN  M.   MILLER,
Department of the Army; DIANA J. BLEVINS,
Department of the Defense,

                                                         Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:05-cv-00355)


Submitted:   November 15, 2007            Decided: November 20, 2007
Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pamela Robinson, Appellant Pro Se. Joan Brodish Binkley, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Pamela   Robinson   appeals     the   district   court’s   order

adopting the magistrate judge’s report and recommendation to grant

Defendant’s summary judgment motion on her claims of race and

gender discrimination, sexual and racial hostile work environment

harassment, and retaliation pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17

(2000), and denying her second motion to amend the complaint.           We

have reviewed the record and affirm for the reasons stated by the

district   court.    See   Robinson   v.    Harvey,   No.   1:05-cv-00355

(M.D.N.C. filed June 21, 2007; entered June 22, 2007). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -